Citation Nr: 0613684	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-32 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the RO in 
Boston, Massachusetts, which in pertinent part, denied 
service connection for PTSD and basal cell carcinoma.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's current basal cell carcinoma residuals were 
caused by sun exposure during service.

CONCLUSION OF LAW

Basal cell carcinoma was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Laws Pertaining to Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Criteria & Analysis

A veteran who, during active military or air service, served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2005).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2005) are also satisfied.  These presumptive 
diseases do not include basal cell skin cancer.  38 C.F.R. § 
3.309(e) (listing diseases associated with herbicide exposure 
for presumptive purposes).

In 68 Fed.Reg. 27630 (2003), the Secretary of VA determined 
that a presumption of service connection due to exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  The Secretary evaluated 
numerous studies and other scientific evidence and concluded 
that there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
specifically named in 38 C.F.R. § 3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service medical records are negative for any complaints, 
treatment or diagnosis basal cell carcinoma.  

In February 2003 the veteran underwent a general VA medical 
examination.  He reported a medical history of basal cell 
carcinoma involving the forehead, nose, abdomen, and 
posterior thorax.  The pertinent diagnosis was status post 
basal cell carcinoma involving the face, abdomen, and 
posterior thorax.  

Later in February 2003, the veteran was afforded a VA 
dermatology examination.  He reported that he was in the Air 
Force and served in Texas, Vietnam and Florida.  He stated 
that he experienced sunburn on numerous occasions while in 
service.  Fifteen years earlier he developed a spot on his 
back which was excised and diagnosed as basal cell carcinoma.  
Five years previously he had another basal cell carcinoma 
excised from the right side of his forehead and two years ago 
he had another basal cell carcinoma excised from just above 
the bridge of his nose.  The diagnosis was history of basal 
cell carcinoma times three; and it was added that all 
lesioncnitic keratosis were the result of sun exposure, which 
the fair skinned veteran received in great quantity while in 
the Air Force in Texas, Vietnam and Florida.  

A private pathology report dated in September 2003, revealed 
squamous cell carcinoma on the left cheek which was well 
differentiated, cup shaped, at least 1 millimeter in 
thickness and extended to the base of the specimen.  The 
following month, the veteran underwent surgery to remove the 
squamous cell carcinoma.  

Initially it is noted that although the veteran alleges a 
"disability" due to Agent Orange exposure in service, basal 
cell carcinoma is not among the diseases listed as associated 
herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).   Thus, the presumption of service connection for 
diseases associated with herbicide exposure in service is not 
applicable in this case.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).

The veteran can still establish service connection on a 
direct basis and given the evidence of record, the Board 
finds that the evidence supports the grant of service 
connection for basal cell carcinoma.

A February 2003 opinion from the VA examiner, considered an 
essentially accurate history as reported by the veteran, and 
provided a competent opinion linking the veteran's basal cell 
carcinoma to excessive sun exposure while in service.

The Board observes that there is no medical evidence to the 
contrary, and the only medical evidence of record is to the 
effect that the veteran's basal cell carcinoma is 
attributable to sun exposure while in service.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

In light of the VA examiner's opinion, and with consideration 
of the benefit-of-the doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that service connection is warranted for basal 
cell carcinoma (now excised).


ORDER

Entitlement to service connection for basal cell carcinoma is 
granted.


REMAND

Pursuant to38 U.S.C.A. § 5103A, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C. § 5103A(a)(1).  As part of that assistance, 
"whenever the Secretary attempts to obtain records from a 
Federal department or agency the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be 
futile."38 U.S.C. § 5103(b)(3).  Here, VA never sought 
credible supporting evidence of the veteran's stressors, or 
told him what additional information was needed before such a 
search could be undertaken.  Failure to seek verification or 
to inform the veteran that more specific information was 
necessary to seek verification violated VA's duty to assist.  
Cohen v. Brown, 10 Vet. App. 128, 148-49 (Secretary violates 
duty to assist by failing to afford veteran an opportunity to 
respond to ESG request for additional information when 
information provided by veteran found insufficient by ESG); 
Zarycki v. Brown, 6 Vet. App. 91, 99-100 (1993) (holding 
that, as part of duty to assist, VA is required to inform 
veteran of additional information sought by ESG).

The veteran has been afforded a VA examination for PTSD, but 
that examiner did not have access to some critical records, 
such as the veteran's DD-214, and did not specify the 
stressors supporting the diagnosis of PTSD.  A VA 
psychiatrist also reported a finding of PTSD, but did not 
consider an entirely accurate history (for instance, 
reporting that the veteran served at a "forward base" in 
Vietnam, while service department records and the veteran's 
statements show that he served at Tan Son Nhut Air Base in 
Saigon).

The VA psychiatrist reported in April 2003 that he was 
treating the veteran for PTSD.  The claims folder contains a 
single treatment record dated in January 2003.  VA has a duty 
to seek relevant federal records which are adequately 
identified.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is remanded for the following:

1.  Obtain all records of the veteran's 
treatment for PTSD at the VA Medical 
Center in Brockton Massachusetts since 
January 2003.

2.  Determine whether credible supporting 
evidence of the veteran's claimed 
stressors can be requested from the U. S. 
Army and Joint Services Records Research 
Center (JSRRC).  Ask the veteran to 
provide any additional information needed 
to request such credible supporting and 
invite him to submit credible supporting 
evidence of his claimed stressors.

3.  If credible supporting evidence of 
any in-service stressor is obtained, 
afford the veteran a VA PTSD examination 
to determine whether he meets the 
criteria for a diagnosis of PTSD, and if 
so, to clarify the stressors supporting 
the diagnosis.

The examiner must review the claims 
folder and note such review in the 
examination report or in an addendum.

The veteran's claimed stressors included 
collecting and sorting out body parts; 
witnessing the loading of large numbers 
of body bags; witnessing, or fearing that 
he was witnessing, prisoners being thrown 
from helicopters.

4.  Re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case before returning 
the appeal to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


